United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10371
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE EFRAIN CASSIO,

                                     Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                        USDC No. 3:02-CR-264-ALL-R
                           --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jose Efrain

Cassio raises arguments that are foreclosed by United States v.

Lopez-Ortiz, 313 F.3d 225, 229-31 (5th Cir. 2002), which held

that an immigration judge’s failure to inform an alien of his

eligibility for discretionary waiver of removal at his removal

proceeding did not render the proceeding fundamentally unfair.

The Government’s motion for summary affirmance is GRANTED, and

the judgment of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.